NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SELIM UMIT KUCUK,                               No.    18-36020

                Plaintiff-Appellant,            D.C. No. 2:17-cv-01262-BAT

 v.
                                                MEMORANDUM*
CENTRAL WASHINGTON
UNIVERSITY,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Western District of Washington
                   Brian Tsuchida, Magistrate Judge, Presiding**

                         Submitted September 18, 2019***

Before:      FARRIS, TASHIMA, and NGUYEN, Circuit Judges.

      Selim Umit Kucuk appeals pro se from the district court’s summary

judgment in his Title VII employment action. We have jurisdiction under 28



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo. Peterson v. Hewlett-Packard Co., 358 F.3d

599, 602 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment on Kucuk’s disparate

impact discrimination claim because Kucuk failed to raise a genuine dispute of

material fact as to whether defendant’s facially-neutral accreditation requirement

for tenure-track positions caused a significant discriminatory impact on the basis of

national origin. See Stout v. Potter, 276 F.3d 1118, 1121-22 (9th Cir. 2002)

(setting forth elements of prima facie case of disparate impact).

      The district court did not abuse its discretion by denying Kucuk’s request to

conduct additional discovery in order to oppose summary judgment because Kucuk

failed to comply with the requirements of Federal Rule of Civil Procedure 56(d).

See Family Home & Fin. Ctr., Inc. v. Fed. Home Loan Mortg. Corp., 525 F.3d

822, 827 (9th Cir. 2008) (setting forth standard of review and requirements).

      The district court did not abuse its discretion by deeming the expert

declarations submitted by Kucuk inadmissible. See Orr v. Bank of Am., NT & SA,

285 F.3d 764, 773 (9th Cir. 2002) (setting forth standard of review and stating that

“unauthenticated documents cannot be considered in a motion for summary

judgment.”).

      We do not consider matters not specifically and distinctly raised in the

opening brief, or arguments and allegations raised for the first time on appeal. See


                                          2                                     18-36020
Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009); United States v. Elias,

921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not presented to the

district court are not part of the record on appeal.”).

      Appellee’s opposed motion to strike (Docket Entry No. 9) is denied.

      AFFIRMED.




                                           3                                  18-36020